HAHN, J.
Heard on defendants’ motion for non-suit.
This action, based upon a claim for broker’s commission in the sale of certain real estate, came on for trial December 19, 1929. At the close of plaintiff’s ease, defendants moved for a non-suit on the ground that the action was based upon a special contract which was not set forth in the declaration.
The Court at that time denied the motion for a non-suit and passed the case with the condition that plaintiff should pay to the defendants $15 counsel fees and file an amended declaration within two weeks thereafter. This was not done and on January 8, 1930, defendants filed a motion for a non-suit and thereafterwards, on January 9, plaintiff tendered -the amount ordered to be paid for counsel fees and filed an additional count to the declaration.
No reason is given for failure to obey the order of the Court within the time limited. As plaintiff has not obeyed said order in accordance with the terms thereof, defendants’ motion for a non-suit is granted.